Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Auld (20170086932) in view of Ruiz Morales (20180194013).
Regarding claim 1:
Auld teaches:
A minimally invasive medical system comprising; ("A slave tool, e.g., a surgical instrument, of the surgical system (minimally invasive medical system) can be positioned inside a patient's body cavity through an access point in a tissue surface for minimally invasive surgical procedures" [0057].)
a surgeon console comprising a hand control with a haptic user interface; ("As in this illustrated embodiment, the system 406 can include a user interface sub-system 408 that can include at least one display 410 configured to display information thereon to a user U, at least one user input device 412 configured to receive a user input to control movement of the arm 300” [0080]; here it shows a surgeon console comprising an input control for a medical robot arm. Paragraph [0062] shows that the input device can be a haptic user interface that can provide different feedback to the user, "To provide for interaction with a user, one or more aspects or features of the subject matter described herein can be implemented on a computer having a display device, such as for example a cathode ray tube (CRT) or a liquid crystal display (LCD) or a light emitting diode (LED) monitor for displaying information to the user and a keyboard and a pointing device, e.g., a mouse, a trackball, etc., by which the user may provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well. For example, feedback provided to the user can be any form of sensory feedback, such as for example visual feedback, auditory feedback, or tactile feedback")
a manipulator having a plurality of joints, each of the plurality of joints including a torque and/or force sensor, ("As with the arm 300 discussed previously, the robotic arm 1050 (manipulator) can include a plurality of mechanical members 1006, a plurality of joints 1008, and a coupling mechanism 1010. In [0120], Auld discloses a Robotic arm 1050, i.e. a 
the manipulator further including an effector configured to receive a surgical instrument, said instrument, when held by said effector unit, having a first end mounted to said effector unit, a second end positionable through an incision and within a patient, and a longitudinal axis, ("The robotic arm 1050 (manipulator) can be coupled (receiving) to the instrument 534 (surgical instrument) by the coupling mechanism 1010 (an effector) such that the robotic arm 1050 does not interfere with the user's grip on the instrument 534." [0120]; Here Auld discloses that one end of the instrument can be coupled (first end mounted to) to a coupling mechanism (effector unit) at the end of a manipulator. "The elongated shaft 537 (surgical instrument) can pass through a trocar 1040, which can be non-robotic or robotic, to position the end effector 538 (effector unit) within the body cavity of the patient (a second end positionable through an incision and within a patient)" [0120]; "The sensors 1048 in the robotic arm 1050 can serve both to detect the direction and magnitude of force the user applies to the elongate shaft 537, including longitudinal axial (longitudinal axis) translation of the elongated shaft 537." [0121].)
a programmable computing device programmed for moving said surgical instrument according to input received from the hand control at the surgeon console, ("The systems, devices, and methods disclosed herein can be implemented using one or more computer systems, which may also be referred to herein as digital data processing systems and programmable systems (programmable computing device)." [0059]; "and a control system 426 configured to facilitate control of the arms 300, 422 by transferring user inputs received from 
Auld teaches estimating surgical forces applied by the surgical instrument using torque and/or force measurements from the plurality of torque and/or force sensors in paragraph [0115] it is disclosed that the trocar will be moved based on a force detected by a sensor ring (force sensor and force measurement), “Data regarding the movement of the elongate shaft 537, such as the direction and magnitude of force, can be sent by the sensor ring 947 and can be received by a control system, such as the control system 504 in FIG. 9. The control system can send the data as a control signal to the robotic arm 946, which can receive the control signal. The robotic arm 946 can then cause rotation of the trocar 940 based on the control signal. This rotation can be proportional and directionally-related to the movement of the elongated shaft 537 by the user. For instance, the robotic arm 946 can move the trocar 947 in the direction and in proportion to the detected magnitude and direction of the movement of the elongated shaft 537 by the user.” Auld doesn’t distinctly teach estimating surgical forces applied to the patient by the surgical instrument. Nor does he distinctly teach that the haptic user interface can provide force feedback. However,
Ruiz Morales teaches:
while estimating surgical forces applied to the patient by the surgical instrument using torque and/or force measurements from the plurality of torque and/or force sensors, ("FIG. 2 schematically indicates two forces F.sub.Fulcrum and F.sub.Tip. F.sub.Tip is a force exerted onto the instrument tip 20 and therefore represents the reaction corresponding to the (opposite) 
wherein the programmable computing device provides input of the estimated surgical forces to the haptic user interface. ("Furthermore, a command console for tele-operation with a force reflection master arm, i.e. a haptic interface for force-feedback, is used by an operator," [0060]; here it shows that a haptic user interface can be used to provide the operator force-feedback. Paragraph [0020] discloses a programmable computing device.)
Auld and Ruiz Morales are analogous art because they are in the same field of art, force estimations for minimally invasive robotic surgery system. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system as taught by Auld to include estimating surgical forces applied by the surgical instrument to the patient and providing haptic feedback through a haptic user interface as taught by Ruiz Morales in order for the measurements of the force sensors to be used to estimate the surgical forces applied to the body by the surgical instrument and in order to allow input of the estimated surgical forces to be provided the a haptic user interface. The teaching suggestion/motivation to combine is that by being provided force feedback through a haptic user interface, the user can conduct a procedure in a safer manner leading to less complications in a patient’s procedure.

Regarding claim 2:
Auld discloses the minimally invasive medical system according to claim 1. Auld doesn’t teach that the estimated forces are in the form of forces and/or torques applied by the instrument shaft to the incision site at the instrument or trocar entry point into the abdomen.
Ruiz Morales further teaches: 
wherein the programmable computing device is programming for estimating surgical forces in the form of forces and/or torques applied by the instrument shaft to the incision site at the instrument or trocar entry point into the abdomen using the position and force or torque measurements on one or more axes of the robotic manipulator. ("Preferably, the method further comprises the step of calculating by means of the principle of superposition an estimate of a force exerted at the fulcrum by the instrument, e.g. onto the trocar (estimating surgical forces in the form of forces and/or torques applied by the instrument shaft to the incision site at the instrument or trocar entry point into the abdomen), based on the determined position, the measured force and the measured torque (position, force, and torque measurements on one or more axes of the robotic manipulator)." [0025].)
Auld and Ruiz Morales are analogous art because they are in the same field of endeavor, minimally invasive medical systems. It would have been obvious to one of ordinary skill in the art, at the time of filing of the application, to modify the medical system of Auld, to include the ability to estimate surgical forces applied by the instrument shaft to the incision site at the instrument or trocar entry point into the abdomen. The suggestion/motivation to combine is because this would increase the benefit of reducing the amount of extraneous tissue that is damaged during diagnostic or surgical procedures. Which would in turn reduce recovery time 

Regarding claim 3:
Auld discloses the minimally invasive medical system according to claim 1.
Auld discloses the minimally invasive medical system according to claim 1. Auld doesn’t teach that the estimated forces are in the form of forces and/or torques applied by the instrument tips to the tissue inside the patient’s body.
Ruiz Morales further teaches: 
wherein the programmable computing device is programming for estimating surgical forces in the form of forces and/or torques applied by the instrument tips to the tissue inside the patient's body, using the position and force or torque measurements on one or more axes of the robotic manipulator. ("The method and system enable estimation (which in the present context especially means determination of value(s) (force and torque measurements) that may be affected by a small inaccuracy) of the force (estimating surgical forces in the form of forces and/or torques applied by the instrument tips to the tissue inside the patient's body)exerted onto a tissue or organ of patient by the second end of the instrument, i.e. the instrument tip, which is invasively introduced into the patient through an access port such as a trocar. Indeed, the latter force is equivalent to the actio of the opposite force estimated by the method (reactio). As will be appreciated, this method further enables a system design, which requires only a single sensor unit that includes the 6-DOF force/torque sensor and mounted on the manipulator i.e. outside the patient. Conveniently, the sensor unit is mounted in force one or more axes of the robotic manipulator) of the manipulator that supports the effector unit." [0021])
Auld and Ruiz Morales are analogous art because they are in the same field of endeavor, minimally invasive medical systems. It would have been obvious to one of ordinary skill in the art, at the time of filing of the application, to modify the medical system of Auld, to include the ability to estimate surgical forces applied by the instrument shaft to the incision site at the instrument or trocar entry point into the abdomen. The suggestion/motivation to combine is because this would increase the benefit of reducing the amount of extraneous tissue that is damaged during diagnostic or surgical procedures. Which would in turn reduce recovery time for the patient, lower costs of the hospital stay, and lessen deleterious side effects of the procedure.

Regarding claim 6:
Auld in view of Ruiz Morales discloses the minimally invasive medical system according to claim 1. 
Auld further teaches:
The system of claim 1, wherein the programmable computing device uses the position and force or torque measurements from one or more axes of the robotic manipulator to estimate the forces and torques from the patient incision site on the instrument and to use the estimated forces and torques for the patient incision site to determine the position of the instrument or trocar entry point into the abdomen of the patient, ("A robotic arm 946 is 
and to, based on the determined position of the entry point, set the remote center of motion to be maintained by the robotic manipulator to minimize tissue damage at the incision site. ("The driver can also be configured to selectively lock the instrument extending through the trocar (trocar entry point) in a desired position with respect to one or more of the degrees of freedom (setting the remote center of motion to be maintained) set forth in FIG. 1, while allowing movement of the instrument in one or more of the other degrees of freedom." [0126]. The statement “to minimize tissue damage at the incisions site” is being considered by the examiner as intended use and therefore receives no patentable weight.)

Regarding claim 7:
Auld in view of Ruiz Morales discloses the minimally invasive medical system according to claim 1.
Auld further teaches:
wherein the surgical instrument comprises a manipulator mounted trocar having a plurality of instruments extending through it. ("the cannula (the trocar) can have a housing coupled plurality of) of instruments besides the slave assembly.” [0057].)

Regarding claim 8:
Auld in view of Ruiz Morales discloses the minimally invasive medical system according to claim 1.
Auld further teaches:
wherein a plurality of the joints are rotational joints ("The arm can include a plurality of members jointed together, which can facilitate movement of the arm in a plurality of degrees of freedom via bending, twisting (rotational motion), etc. at one or more of the joints." [0076].)

Regarding claim 9:
Auld in view of Ruiz Morales discloses the minimally invasive medical system according to claim 8.
Auld further teaches:
wherein at least one of the joints is a prismatic joint and wherein the sensor at the prismatic joint comprises a force sensor. ("Robotic arm 950 can include sensors (not shown), such as torque sensors, in the arm joints (prismatic joint) of the robotic arm 950. The sensors can detect movement of the instrument 534. For example, the sensors 948 can detect longitudinal axial translation of the elongated shaft 537, rotation of the shaft 537, and angular movement of the shaft 537." [0116])
Regarding claim 10:
Auld teaches:
A method comprising: ("A surgical method is also provided and in one embodiment the method includes manipulating a handle assembly on a surgical tool to cause movement of an end effector disposed within a body cavity." [0010].)
providing a minimally invasive medical system comprising ("A slave tool, e.g., a surgical instrument, of the surgical system (minimally invasive medical system) can be positioned inside a patient's body cavity through an access point in a tissue surface for minimally invasive surgical procedures" [0057].)
a surgeon console having a hand control with a haptic user interface ("As in this illustrated embodiment, the system 406 can include a user interface sub-system 408 that can include at least one display 410 configured to display information thereon to a user U, at least one user input device 412 configured to receive a user input to control movement of the arm 300” [0080]; here it shows a surgeon console comprising an input control for a medical robot arm. Paragraph [0062] shows that the input device can be a haptic user interface that can provide different feedback to the user, "To provide for interaction with a user, one or more aspects or features of the subject matter described herein can be implemented on a computer having a display device, such as for example a cathode ray tube (CRT) or a liquid crystal display (LCD) or a light emitting diode (LED) monitor for displaying information to the user and a keyboard and a pointing device, e.g., a mouse, a trackball, etc., by which the user may provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well. For 
and a manipulator having a plurality of joints, each of the plurality of joints including a torque and/or force sensor (“In [0120], Auld discloses a Robotic arm 1050, i.e. a manipulator, including one or more joints 1008 which contain force and position sensors 1048, and see Fig. 19, further illustrating the robot structure [0116] shares that the force sensors could be torque sensors as well.) The manipulator further including an end effector ("The robotic arm 1050 can be coupled to the instrument 534 (surgical instrument) by the coupling mechanism 1010 (an effector) such that the robotic arm 1050 does not interfere with the user's grip on the instrument 534." [0120].)
Mounting a first end of a surgical instrument to the end effector of the manipulator and inserting a second end of the instrument through an incision and into a patient (In paragraph [0120], Auld discloses that one end of the instrument can be coupled (first end mounted to) to a coupling mechanism (effector unit) at the end of a manipulator. "The elongated shaft 537 (surgical instrument) can pass through a trocar 1040, which can be non-robotic or robotic, to position the end effector 538 (effector unit) within the body cavity of the patient (through an incision and within a patient)" [0120].) The instrument including a longitudinal axis ("The sensors 1048 in the robotic arm 1050 can serve both to detect the direction and magnitude of force the user applies to the elongate shaft 537, including longitudinal axial (longitudinal axis) translation of the elongated shaft 537." [0121].)
Causing said manipulator to move said surgical instrument according to input received from the hand control at the surgeon console, ("The systems, devices, and methods disclosed herein 
Auld teaches estimating surgical forces applied by the surgical instrument using torque and/or force measurements from the plurality of torque and/or force sensors in paragraph [0115] it is disclosed that the trocar will be moved based on a force detected by a sensor ring (force sensor and force measurement), “Data regarding the movement of the elongate shaft 537, such as the direction and magnitude of force, can be sent by the sensor ring 947 and can be received by a control system, such as the control system 504 in FIG. 9. The control system can send the data as a control signal to the robotic arm 946, which can receive the control signal. The robotic arm 946 can then cause rotation of the trocar 940 based on the control signal. This rotation can be proportional and directionally-related to the movement of the elongated shaft 537 by the user. For instance, the robotic arm 946 can move the trocar 947 in the direction and in proportion to the detected magnitude and direction of the movement of the elongated shaft 537 by the user.” Auld doesn’t distinctly teach estimating surgical forces applied to the patient by the surgical instrument. Nor does he distinctly teach that the haptic user interface can provide force feedback. However,
Ruiz Morales teaches:
while estimating surgical forces applied to the patient by the surgical instrument using torque and/or force measurements from the plurality of torque and/or force sensors, ("FIG. 2 schematically indicates two forces F.sub.Fulcrum and F.sub.Tip. F.sub.Tip is a force exerted onto the instrument tip 20 and therefore represents the reactio corresponding to the (opposite) force (actio) that the instrument tip 20 exerts on an internal organ or tissue of the patient. F.sub.Fulcrum is a force exerted onto the trocar 22 and therefore represents the reactio corresponding to the (opposite) force (actio) that the trocar 22, which is subject to loads exerted thereon by the instrument shaft 18, exerts onto the patient's abdominal wall. The proposed method for determining both, F.sub.Tip and F.sub.Fulcrum will be described hereinafter." [0059])
providing input of the estimated surgical forces to the haptic user interface ("Furthermore, a command console for tele-operation with a force reflection master arm, i.e. a haptic interface for force-feedback, is used by an operator," [0060]; here it shows that a haptic user interface can be used to provide the operator force-feedback. Paragraph [0020] discloses a programmable computing device.)
Auld and Ruiz Morales are analogous art because they are in the same field of art, force estimations for minimally invasive robotic surgery system. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system as taught by Auld to include estimating surgical forces applied by the surgical instrument to the patient and providing haptic feedback through a haptic user interface as taught by Ruiz Morales in order for the measurements of the force sensors to be used to estimate the surgical forces applied to the body by the surgical instrument and in order to allow input of the estimated surgical forces to  The teaching suggestion/motivation to combine is that by being provided force feedback through a haptic user interface, the user can conduct a procedure in a safer manner leading to less complications in a patient’s procedure.

Regarding claim 11: 
Auld in view of Ruiz Morales discloses the method according to claim 10. Auld doesn’t explicitly disclose that the estimated forces are in the form of forces and/or torques applied by the instrument shaft to the incision site at the instrument or trocar entry point into the abdomen.
Ruiz Morales further teaches:
wherein the estimating step includes estimating surgical forces in the form of forces and/or torques applied by the instrument shaft to the incision site at the instrument or trocar entry point into the abdomen using the position and force or torque measurements on one or more axes of the robotic manipulator. ("Preferably, the method further comprises the step of calculating by means of the principle of superposition an estimate of a force exerted at the fulcrum by the instrument, e.g. onto the trocar (estimating surgical forces in the form of forces and/or torques applied by the instrument shaft to the incision site at the instrument or trocar entry point into the abdomen), based on the determined position, the measured force and the measured torque (position, force, and torque measurements on one or more axes of the robotic manipulator)." [0025].)
Auld and Ruiz Morales are analogous art because they are in the same field of endeavor, minimally invasive medical systems. It would have been obvious to one of ordinary skill in the 

Regarding claim 12:
Auld in view of Ruiz Morales discloses the method according to claim 10. Auld doesn’t teach that the estimated forces are in the form of forces and/or torques applied by the instrument tips to the tissue inside the patient’s body.
Ruiz Morales further teaches:
wherein the estimating step includes estimating surgical forces in the form of forces and/or torques applied by the instrument tips to the tissue inside the patient's body, using the position and force or torque measurements on one or more axes of the robotic manipulator. ("The method and system enable estimation (which in the present context especially means determination of value(s) (force and torque measurements) that may be affected by a small inaccuracy) of the force (estimating surgical forces in the form of forces and/or torques applied by the instrument tips to the tissue inside the patient's body)exerted onto a tissue or organ of patient by the second end of the instrument, i.e. the instrument tip, which is invasively introduced into the patient through an access port such as a trocar. Indeed, the latter force is one or more axes of the robotic manipulator) of the manipulator that supports the effector unit." [0021])
Auld and Ruiz Morales are analogous art because they are in the same field of endeavor, minimally invasive medical systems. It would have been obvious to one of ordinary skill in the art, at the time of filing of the application, to modify the medical system of Auld, to include the ability to estimate surgical forces applied by the instrument shaft to the incision site at the instrument or trocar entry point into the abdomen. The suggestion/motivation to combine is because this would increase the benefit of reducing the amount of extraneous tissue that is damaged during diagnostic or surgical procedures. Which would in turn reduce recovery time for the patient, lower costs of the hospital stay, and lessen deleterious side effects of the procedure.

Regarding claim 15:
Auld in view of Ruiz Morales teaches all of the limitations of claim 10. 
Auld further teaches:
The method of claim 10 wherein the method includes using the position and force or torque measurements from one or more axes of the robotic manipulator to estimate the forces and torques from the patient incision site on the instrument and to use the estimated forces and torques for the patient incision site to determine the position of the instrument or trocar entry point into the abdomen of the patient, ("A robotic arm 946 is coupled to the trocar 940, and the trocar 940 includes a sensor ring 947. The sensor ring 947 can be elastically coupled to or formed on or within a proximal end of the trocar 947. The elongate shaft 537 of the instrument 534 can pass through both the trocar 940 and the sensor ring 947. As a user moves the instrument 534, the sensor ring 947 is configured to detect the movement of the elongate shaft 537." [0114]; here it shows that a force sensor uses force measurements to determine the position (detect the movement) of the surgical instrument.)
and to, based on the determined position of the entry point, set the remote center of motion to be maintained by the robotic manipulator to minimize tissue damage at the incision site. ("The driver can also be configured to selectively lock the instrument extending through the trocar (trocar entry point) in a desired position with respect to one or more of the degrees of freedom (setting the remote center of motion to be maintained) set forth in FIG. 1, while allowing movement of the instrument in one or more of the other degrees of freedom." [0126]. the statement “to minimize tissue damage at the incisions site” is being considered by the examiner as intended use and therefore receives no patentable weight.)

Regarding claim 16:
Auld in view of Ruiz Morales teaches all of the limitations of claim 15.
Auld further teaches:
Wherein the step of using the position and force or torque measurements from one or more axes of the robotic manipulator to determine the position of the instrument or trocar entry point into the abdomen is performed while robotically moving the instrument within the incision. ("The driver can also be configured to selectively lock the instrument extending through the trocar (within the incision) in a desired position with respect to one or more of the degrees of freedom set forth in FIG. 1, while allowing movement (determining the position of the instrument while robotically moving the instrument) of the instrument in one or more of the other degrees of freedom." [0126]. the movement allowed is from the estimated forces based on the position and force/torque measurements from the joint sensors.)

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1-3, 6-12, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-272-5782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664